Citation Nr: 0632126	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  This case was remanded by the 
Board in May 2005 for additional development.


FINDING OF FACT

The veteran's service-connected chondromalacia of the left 
knee is manifested by limitation of motion, at most, to 45 
degrees flexion with some swelling and pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5256, 5257, 5258, 
5259, 5260, 5261, 5262, and 5263 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  The Court held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, a September 2001 letter from the RO informed the 
veteran of what information and evidence they would seek to 
provide and what evidence he was expected to provide.  
Further, the RO told him what was necessary to substantiate 
his claim and, essentially, asked that he provide any 
evidence in his possession that pertains to the claim.

In a May 2006 letter, the veteran was informed of, among 
other things, what was necessary to establish an effective 
date for an award of increased compensation.  To the extent 
that this was not provided prior the initial adjudication of 
this claim - see Pelegrini v. Principi, 18 Vet. App. 112 
(2004) - the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his service connected knee disability, 
any questions as to the appropriate effective date to be 
assigned for increased compensation are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
addition, the veteran has had several months since the May 
2006 letter to discuss the effective date of any award of 
increased compensation, and does not appear to have any 
contention in this regard.  As such, the Board finds that the 
notice requirements set forth above have been met. 

With regard to the duty to assist, it is noted that 
throughout the course of this appeal period, the veteran has 
been afforded a VA examination, including pursuant to a May 
2005 Board remand.  As well, private and other VA medical 
records have been associated with the claims folder, in 
addition to the veteran's service medical records.  The Board 
sees no areas in which further development is needed, and 
under these circumstances, finds that appellate review, at 
this juncture, is appropriate.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for chondromalacia was granted by an April 
1971 rating decision and a noncompensable evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5014, 
effective December 1, 1970.  A June 1976 rating decision 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5014, effective March 4, 1976.  Rating 
decisions dated in June 1981, April 1984, November 1985, and 
September 1997 continued the 10 percent evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5014.  The veteran claims 
that his left knee disability is more disabling than 
currently evaluated.

A June 2001 VA medical note stated that the veteran had left 
lower extremity strength of "4+" on a scale of 1 to 5 and 
"good" range of motion.  Minor swaying was noted in the 
left leg with a compensatory heavy step of the right leg 
observed every fourth to fifth step.  The assessment was, in 
part, balance difficulties likely due to gout and lower 
extremity joint pain coupled with some degree of diabetic 
nephropathy.

A July 2001 VA nursing patient care record stated that the 
veteran had no history of falling in the previous six months.

An October 2001 VA renal transplant clinic note stated that 
the veteran complained of chronic left knee pain.  On 
examination, no clubbing, cyanosis, edema, warmth, or 
ballotable fluid were noted in the left knee.  The plan 
stated that the veteran's left knee had crepitus, most likely 
due to degenerative joint disease.

A November 2001 VA medical examination report stated that the 
veteran complained of pain in his left knee all the time, 
with episodes of giving way, but no episodes of true 
mechanical locking.  The veteran further stated that he could 
only walk one to two blocks without having pain and fatigue 
and identified precipitating factors as walking, squatting, 
rising from a chair, and climbing stairs.  He reported no 
history of recurrent dislocations.  On observation, the 
veteran's range of motion in his left knee was 0 to 130 
degrees, passively, and 0 to 120 degrees, actively, with no 
pain on either.  No effusion was noted.  The veteran was 
stable with varus, valgus, anterior, and posterior stress.  
Significant pain was noted around the medial and lateral 
aspect of the patella and with quadriceps activation.  The 
report stated that x-ray examination showed moderately severe 
degenerative changes with medial joint space narrowing, 
osteophyte formation and bony sclerosis.  Also noted on the 
x-rays were a radiopacity projecting over the anterior joint 
space, possibly a loose body, and moderately severe changes 
involving the patellofemoral compartment.  The impression was 
left knee pain secondary to degenerative joint disease with 
radiation into the ankle which was worsening, causing 
significant impact on the veteran's life.

A February 2002 VA orthopedic surgery consultation report 
stated that the veteran complained of severe pain in his left 
knee for quite some time and was disabled as a result.  On 
examination, range of motion of the veteran's left knee was 
from 10 to 120 degrees with significant pain on flexion.  The 
knee was stable to varus, valgus and Lachman stresses, with 
some tenderness on valgus stress.  The report stated that the 
patella had a normal range of motion.  The assessment stated 
that the veteran was given a steroid injection and was going 
to be fitted for a brace to unload his medial compartment.

A February 2003 VA orthopedic surgery clinic report stated 
that the veteran complained of severe pain and difficulty 
ambulating.  The report noted that the previous injection of 
steroids was unsuccessful for any pain relief.  On 
examination, range of motion of the veteran's left knee was 
from 5 to 120 degrees.  Pain was noted on valgus stress, but 
not on varus stress.  Anterior and posterior drawer tests 
were negative.  The impression was arthritis.  The report 
further stated that the veteran had failed injections and 
bracing, was not an operative candidate due to his heart 
condition, could not take nonsteroidal anti-inflammatory 
drugs due to a past kidney transplant, and had failed Tylenol 
therapy.

An April 2003 VA orthopedic surgery clinic report stated that 
the veteran had failed steroid injection and anti-
inflammatories for his left knee osteoarthritis.  On physical 
examination, the left knee was ligamentously intact and 
anterior and posterior drawer signs were negative.  The 
veteran's left knee range of motion was from 0 to 125 
degrees.  The report also noted mild effusion, moderate 
crepitus, and medial joint line tenderness, and stated that 
x-rays were consistent with osteoarthritis and that the 
veteran was given a Synvisc injection.

A second April 2003 VA orthopedic surgery clinic report 
stated that the veteran was a nonoperative candidate for left 
knee arthritis.  On examination, a large effusion of the left 
knee was noted.  The report further stated that the left knee 
was ligamentously stable and that x-rays revealed arthritis.  
The assessment stated that the veteran was given a Synvisc 
injection.

A third April 2003 VA orthopedic surgery clinic report stated 
that the veteran was not really getting significant relief 
from the previous Synvisc injections.  On physical 
examination, no erythema or drainage was noted from his left 
knee.  The report noted that the medial and lateral joint 
lines were mildly tender to palpation and stated that a 
Synvisc injection was given.

A July 2003 VA orthopedic surgery clinic report stated that 
the veteran reported that the Synvisc injections did not help 
and did not provide even temporary relief.  On examination, 
the range of motion of the veteran's left knee was from 5 to 
120 degrees.  No effusion was noted and the veteran's left 
knee was stable to varus and valgus stress.  The report 
further stated that Lachman's test was negative, the veteran 
was neurovascularly intact, and that he had medial and 
lateral joint tenderness, and mild patellofemoral crepitus.  
The report stated that review of x-rays showed bone-on-bone 
joint space narrowing at the medial joint of the left knee.  
The assessment stated that the veteran had not received any 
relief from conservative therapy and that he was placed on a 
list for a total left knee arthroplasty, but that he might 
not have been a surgical candidate.

An August 2003 private medical report stated that the veteran 
complained of left knee pain for some time and which had 
worsened the previous day.  On examination, diffuse 
tenderness was noted over the anterior aspect of the knee 
with minimal effusion.  The report noted that the veteran had 
normal stability and a good range of motion.  The report 
further noted that x-rays, brought by the veteran, revealed 
moderately advanced degenerative osteoarthritis with a 
possible "intracondylar" loose body.

A September 2003 private medical report stated that the 
veteran complained that the pain in his left knee was getting 
worse.  On examination, the veteran's left knee was limited 
in range of motion to 10 degrees of extension.

A September 2003 private operative report stated that an 
arthroscopic procedure on the knee removed a loose body 
measuring approximately 2 centimeters and debrided the medial 
meniscus.  The postoperative diagnosis was advanced 
degenerative osteoarthritis of the knee with loose body in 
the anterior "intercondylar" notch.

A September 2003 VA renal transplant clinic note stated that 
the veteran complained of left knee pain.  On examination, 
the veteran's left knee was tender to palpation and had 2 
ecchymotic areas.  The plan stated that the veteran's home 
orthopedist recommended holding on total knee replacement at 
that time.

A September 2003 private medical report stated that the 
veteran had 100 centiliters of fluid aspirated from a large 
effusion on his left knee.

An October 2004 VA orthopedic surgery clinic report stated 
that the veteran was seen for a follow-up of his left knee 
osteoarthritis.  On physical examination, range of motion was 
stated as 0 to 120 degrees, with significant crepitus.  The 
veteran's left knee was stable to all ligament testing, there 
was no effusion, and two well healed portal incisions were 
observed on the anterior aspect of the knee.  Review of X-
rays showed bone-on-bone arthritis of the patellofemoral and 
medial compartments.  The assessment was, in part, 
osteoarthritis, which the veteran was managing "quite well 
on his own."

An October 2005 VA nutritional therapy education report noted 
that the veteran stated that his physical activity was 
limited because of knee pain and that he was walking with a 
cane.

A December 2005 VA medical examination report stated that the 
veteran's medical records had been reviewed.  The report 
stated that the veteran complained of, in part, pain and 
swelling in his left knee, and stated that he had used a cane 
for the previous 3 years to prevent falling.  On physical 
examination, range of motion was stated as 0 to 45 degrees, 
mild to moderate swelling was noted, and the knee was stable 
with no laxity.  The report stated that the veteran refused 
repetition of movement of his left knee due to pain and that 
x-rays showed severe osteoarthritis.  The diagnosis was, in 
part, traumatic arthritis of the left knee, status post 
arthroscopic surgery.

Diagnostic Code 5014 states that osteomalacia will be rated 
on limitation of motion of the affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5014.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006). The Board notes that 
for the purpose of rating disability from arthritis, the knee 
is considered to be a major joint. 38 C.F.R. § 4.45 (2001).  

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for 
extension.  Under Diagnostic Code 5260, flexion that is 
limited to 60 degrees is non-compensable, flexion that is 
limited to 45 degrees warrants a 10 percent rating, and 
flexion that is limited to 30 degrees warrants a 20 percent 
rating.  Under Diagnostic Code 5261, extension that is 
limited to 5 degrees is noncompensable, extension that is 
limited to 10 degrees warrants a 10 percent rating, and 
extension that is limited to 15 degrees warrants a 20 percent 
rating.  The Board notes that standard motion of a knee is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 
4.71, Plate II.

A rating in excess of 10 percent is not warranted for 
chondromalacia of the left knee.  The medical evidence shows 
that the veteran's left knee is currently limited in motion 
to 45 degrees flexion and that extension motion is not 
limited.  Furthermore, there is no medical evidence that the 
veteran's left knee limitation of flexion has ever been less 
than 45 degrees.  Accordingly, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5260.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  In addition, a 
separate rating for limitation of extension is not warranted, 
as the record shows that the veteran has full range of motion 
on extension.  While limitation of extension was found in 
medical reports dated in February 2002, February 2003, and 
July 2003, the medical evidence does not show limitation of 
extension for the past three years.  In this regard, the 
Board emphasizes that in a claim for an increased rating, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Accordingly, a 
separate rating is not warranted under Diagnostic Code 5261.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The veteran has reported left knee pain on use, a contention 
which is substantiated by the evidence of record.  However, 
at the most recent VA medical examination, the veteran 
refused repetition of knee movement and as such any 
additional limitation of motion due to pain could not be 
precisely measured.  Accordingly, the Board cannot find 
additional limitation of motion due to pain, as there are 
insufficient medical findings on which to base a rating.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

As for other provisions under the Schedule, the veteran's 
left knee is not currently ankylosed or unstable, there is no 
impairment of the tibia and fibula, there is no genu 
recurvatum, there is no dislocated semilunar cartilage, and 
there are no symptoms from the removal of semilunar 
cartilage.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5262, and 5263; see also VAOPGCPREC 23-97, 
62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).  Accordingly, separate evaluations are not 
warranted under these provisions.

The record shows that the veteran has a current diagnosis of 
left knee osteoarthritis, shown through x-ray examination.  
However, such a finding, combined with the limitation of knee 
flexion elicited, would warrant no more than a 10 percent 
evaluation under 38 C.F.R § 4.71a, Diagnostic Code 5003.  See 
also 38 C.F.R. § 4.45.  Additionally, ratings under 
Diagnostic Code 5003 are not for application for disabilities 
rated under Diagnostic Codes 5013 to 5024, inclusive.  38 
C.F.R § 4.71a, Diagnostic Code 5003, at Note (2).  
Furthermore, awarding a separate evaluation under Diagnostic 
Code 5003 would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14 (2006); see also Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for service-connected chondromalacia 
of the left knee is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


